United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-1828SD
                                    _____________

State of South Dakota,                      *
                                            *
                    Appellee,               *    Appeal from the United States
                                            *    District Court for the District of
      v.                                    *    South Dakota.
                                            *
Raymond Ehrman, *                               [UNPUBLISHED]
                                          *
                    Appellant.            *
                                    _____________

                             Submitted: September 2, 1997
                                 Filed: September 10, 1997
                                  _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Raymond Ehrman sought federal review after the South Dakota Supreme Court
affirmed Ehrman's state law convictions for driving while his privileges were suspended
and for driving without a valid driver's license. The district court denied Ehrman's
petition for lack of jurisdiction and Ehrman appeals. Having reviewed the record and
the parties' submissions, we conclude the district court's decision is clearly correct and
further discussion is not warranted. We affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-